Case: 22-2058    Document: 14     Page: 1   Filed: 10/06/2022




           NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                  ______________________

  DEFENDERS OF THE AMERICAN DREAM, LLC,
                 Appellant

                             v.

                     GOOGLE LLC,
                       Appellee

     KATHERINE K. VIDAL, Under Secretary of
      Commerce for Intellectual Property and
      Director of the United States Patent and
                 Trademark Office,
                      Intervenor
                ______________________

                        2022-2058
                  ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. IPR2022-
 00112.
                  ______________________

                        ORDER
     The appellant having failed to file the required Entry
 of Appearance form by an attorney admitted to the bar of
 this court, it is
Case: 22-2058      Document: 14   Page: 2   Filed: 10/06/2022




 2   DEFENDERS OF THE AMERICAN DREAM, LLC V. GOOGLE LLC



     ORDERED that the notice of appeal be, and the same
 hereby is, DISMISSED, for failure to prosecute in
 accordance with the rules. All pending motions are denied
 as moot.




                                   FOR THE COURT

 October 6, 2022
      Date                         /s/ Peter R. Marksteiner
                                   Peter R. Marksteiner
                                   Clerk of Court


 ISSUED AS A MANDATE: October 6, 2022